     Case 3:20-cv-01919-W-WVG Document 13 Filed 12/23/20 PageID.119 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   KYLE BERGEN,                                          Case No.: 20-CV-1919-W-WVG
12                                        Plaintiff,
                                                           ORDER ON JOINT MOTION TO
13   v.                                                    CONTINUE CERTAIN DATES IN
                                                           ECF. NO. 10, INCLUDING THE
14   TERADYNE, INC.; MOBILE
                                                           EARLY NEUTRAL EVALUATION
     INDUSTRIAL ROBOTS, INC.; MOBILE
15                                                         CONFERENCE AND CASE
     INDUSTRIAL ROBOTS, A/S; and DOES
                                                           MANAGEMENT CONFERENCE,
16   3 through 25, inclusive,
                                                           DUE TO UNAVAILABILITY
17                                    Defendants.
18
19         On December 22, 2020, the Parties filed a Joint Motion to Continue Certain Dates
20   in ECF. No. 10, Including the Early Neutral Evaluation Conference and Case
21   Management Conference, Due to Unavailability (“Joint Motion” or “Motion”). (Doc. No.
22   12.) The Parties move the Court to continue all dates set forth in the Court’s December
23   11, 2020 Order (Doc. No. 11), with the exception of the Rule 26(f) conference. (Id., 2:2-
24   8.) The basis for the Parties’ request is Plaintiff’s counsel’s unavailability to participate in
25   the January 20, 2021 telephonic Pre-Early Neutral Evaluation Conference (“Pre-ENE
26   Conference”) and Defendants’ representative’s unavailability to participate in the January
27   25, 2021 videoconference Early Neutral Evaluation Conference (“ENE”) and
28   videoconference Case Management Conference (“CMC”). Considering this is the Parties’

                                                       1
                                                                                   20-CV-1919-W-WVG
     Case 3:20-cv-01919-W-WVG Document 13 Filed 12/23/20 PageID.120 Page 2 of 2



 1   first continuance request, the request was timely made, and that both counsel and at least
 2   one of the parties are unavailable, the Court finds good cause exists to grant the Parties’
 3   Joint Motion. Accordingly, the Court GRANTS the pending Motion and CONTINUES
 4   the following dates as set forth below:
 5             • Rule 26 initial disclosures shall be CONTINUED from December 28, 2020
 6                to Friday, January 8, 2021;
 7             • Plaintiff’s deadline to submit his settlement proposal shall be CONTINUED
 8                from December 28, 2020 to Tuesday, January 12, 2021;
 9             • Defendant’s deadline to respond to Plaintiff’s settlement proposal shall be
10                CONTINUED from January 4, 2021 to Tuesday, January 19, 2021;
11             • The deadline to lodge the Parties’ Joint Discovery Plan and their ENE
12                statements shall be CONTINUED from January 11, 2021 to Thursday,
13                January 21, 2021;
14             • Counsel shall telephonically appear for a Pre-ENE Conference on
15                Wednesday, January 27, 2021 at 2:00 p.m. and shall lodge their
16                appearances and direct telephone numbers no later than Thursday,
17                January 21, 2021; and, finally,
18             • The Parties and their counsel shall appear via Zoom video conference for an
19                ENE and a CMC on Wednesday, February 3, 2021 at 9:00 a.m. No later
20                than Thursday, January 21, 2021, counsel shall lodge their and their
21                clients’ appearances, direct telephone numbers, and the emails each
22                participant intends to use to log in via Zoom for the ENE and the CMC.
23         IT IS SO ORDERED.
24   Dated: December 23, 2020
25
26
27
28

                                                    2
                                                                                 20-CV-1919-W-WVG
